Citation Nr: 1805173	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to June 25, 2008, for service connection for a lung disability with a left upper lobe cavitary lesion and hemoptysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.  He died in April 2017.  The Veteran's surviving spouse has been substituted as the Appellant.  

In January 2012, the Board of Veterans' Appeals (Board) concluded that a June 1998 Department of Veterans Affairs (VA) rating determination that new and material evidence had not been received to reopen the claim of service connection for a lung disability was final; found that new and material evidence had been received since that rating action to reopen the claim of service connection for a lung disability; and granted service connection for a left upper lobe cavitary lesion with hemoptysis.  

This matter comes before the Board on appeal from a March 2012 rating decision of the Boise, Idaho, Regional Office (RO) of VA which effectuated the January 2012 Board decision and established service connection for a lung disorder with a left upper lobe cavitary lesion and hemoptysis and assigned a 100 percent schedular rating, effective June 25, 2008.  The Veteran appeared at a July 2014 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In April 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  The service-connected lung disability originated during active service.  

2.  The January 2012 Board decision concluded that the June 1998 RO rating determination that new and material evidence had not been received to reopen service connection for a lung disability was final.  The Veteran did not submit an appeal from the Board's decision.  

3.  The Veteran submitted a June 2008 informal application to reopen the claim of service connection for a lung disability which was received by the RO on June 25, 2008.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 25, 2008, for service connection for a lung disability with a left upper lobe cavitary lesion and hemoptysis have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the effective date for service connection for a lung disability with a left upper lobe cavitary lesion and hemoptysis should be in 1998 as the service-connected lung disability was firmly diagnosed by that point in time.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C. § 5110(a) (2012).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  

Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2017).  

In January 2012, the Board concluded that a June 1998 VA rating determination that new and material evidence had not been received to reopen the claim of service connection for a lung disability was final; found that new and material evidence had been received since the June 1998 VA rating determination to reopen the claim of service connection for a lung disability; and granted service connection for a left upper lobe cavitary lesion with hemoptysis.  The Veteran did not appeal the January 1998 Board decision.  Therefore, the Board decision is final.  

Because of the finality of the January 2012 Board decision and as the service-connected lung disability has been found to have originated during active service, the appropriate effective date for service connection for a lung disability is the date of VA's receipt of the claim to reopen following a final denial.  

Prior to March 24, 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).  

The Veteran submitted a June 2008 informal application to reopen a claim for service connection for a lung disability which was received by the RO on June 25, 2008.  The record is devoid of any written statement or other communication received by VA between the date of the June 1998 VA rating decision and June 24, 2008, indicating a desire to reopen a claim for service connection for a lung disability.  Further, the Veteran has not asserted that he sought to reopen the claim for service connection at any point between the final June 1998 VA rating determination and the June 2008 informal claim to reopen.  

Accordingly, the Board concludes that the appropriate effective date for the award of service connection for a lung disability with a left upper lobe cavitary lesion with hemoptysis is June 25, 2008, the date of receipt of the Veteran's June 2005 informal application to reopen the claim of service connection.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(q) (2017).  


ORDER

Entitlement to an effective date prior to June 25, 2008, for service connection for a lung disability with a left upper lobe cavitary lesion with hemoptysis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


